Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intelligent location awareness module”  in claim 1 and “detection and verification module” and “location determination module” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, “…or a combination thereof…” is indefinite as it is not readily clear which elements are part of the combination or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5, 14, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180204469 A1 to Moster et al (“Moster”).

Regarding claim 1, Moster teaches a method for determining a location of an unmanned system (UMS), the method comprising: receiving data from a plurality of data sources, wherein the data sources include a geolocation sensor and at least one of an RF receiver, a RADAR system, a LIDAR system, a SONAR system, an infrared camera, a Simultaneous Location and Mapping Algorithm (SLAM) system, an inertial sensor, or an acoustic sensor (¶¶0002, 0031, 0037 - 0039, 0044, 0051, 0109, 0136, 0159 at least); determining a reliability of one or more of the data sources based on the received data (reliability is determined by GPS); assigning weights to the data sources based at least in part on the determination of the reliability of the one or more data sources (the points associated with the 3D locations are assigned a latitude, longitude, altitude – note ¶¶0030, 066, 0112, 0113 at least); and determining the location of the UMS using the received data and the assigned weights.

Regarding claim 2, Moster’s teaching, wherein the determined location is different from a location received from the geolocation sensor (Moster’s determined location by GPS in real-time is different from that of the geolocation sensor location which is a stored reading based on geofence boundaries/shapes – note ¶¶0007 – 0010, 0038, 0040, 0042, 0057, 0072 at least).

Regarding claim 3, Moster’s teaching, further comprising: providing the determined location to a guidance control system of the UMS system (fig. 1 is a flight control system; ¶¶0012, 0040 – 0043 at least).

Regarding claim 4, Moster’s teaching, wherein determining the reliability of the one or more of the data sources comprises determining whether the one or more of the data sources are malfunctioning based on the received data (Moster teaches error in the point cloud or error associated with the GNSS receiver; ¶¶0004, 0031 – 0033 at least).

Regarding claim 5, Moster’s teaching, wherein determining whether the one or more of the data sources are malfunctioning comprises: measuring a noise level in the received data; and comparing the measured noise level to a threshold noise level to determine if a data source is malfunctioning (¶0103 at least).

Regarding claim 14, Moster teaches an unmanned system (UMS) comprising: a plurality of data sources including a geolocation sensor (¶0086) and at least one of an RF receiver (159), a RADAR system, a LIDAR system, a SONAR system, an infrared camera, a Simultaneous Location and Mapping Algorithm (SLAM) system, or an inertial sensor (¶¶0002, 0031, 0037 - 0039, 0044, 0051, 0109, 0136, 0159 at least); a guidance (navigation/flight plan) control system (summary; ¶¶0032, 0036, 0039, 0060, 0075 at least); and an intelligent location awareness module (ILAM) executable on processor (135) and configured to: receive data from the plurality of data sources (see fig. 1 at least); determine a reliability of one or more of the data sources based on the received data (reliability is determined by GPS); assign weights to the data sources based at least in part on the determination of the reliability of the one or more data sources (the points associated with the 3D locations are assigned a latitude, longitude, altitude – note ¶¶0030, 066, 0112, 0113 at least); determine a location of the UMS using the received data and the assigned weights, wherein the determined location is different from a location received from the geolocation sensor (Moster’s determined location by GPS in real-time is different from that of the geolocation sensor location which is a stored reading based on geofence boundaries/shapes – note ¶¶0007 – 0010, 0038, 0040, 0042, 0057, 0072 at least); and provide the determined location to the guidance control system (fig. 1 is a flight control system; ¶¶0012, 0040 – 0043 at least).

Regarding claim 15, Moster’s teaching, wherein determining the reliability of the one or more of the data sources comprises determining whether the one or more of the data sources are malfunctioning based on the received data (Moster teaches error in the point cloud or error associated with the GNSS receiver; ¶¶0004, 0031 – 0033 at least).

Regarding claim 16, Moster’s teaching, wherein determining whether the one or more of the data sources are malfunctioning comprises: measuring a noise level in the received data; and comparing the measured noise level to a threshold noise level to determine if a data source is malfunctioning (¶0103 at least).


Regarding claim 20, Moster teaches an intelligent location awareness device, comprising: an interface configured to receive data from a plurality of data sources including a geolocation sensor and at least one of an RF receiver, a RADAR system, a LIDAR system, a SONAR system, an infrared camera, a Simultaneous Location and Mapping Algorithm (SLAM) system, or an inertial sensor (¶¶0002, 0031, 0037 - 0039, 0044, 0051, 0109, 0136, 0159 at least); a detection and verification (comparison) module configured to: determine a reliability of one or more of the data sources based on the received data (¶¶00109, 0139 – 0145); assign weights to the data sources based at least in part on the determination of the reliability of the one or more data sources (the points associated with the 3D locations are assigned a latitude, longitude, altitude – note ¶¶0030, 066, 0112, 0113 at least); and a location determination module configured to determine a location of the UMS using the received data and the assigned weights, and provide the determined location to a guidance control system (fig. 1 is a flight control system; ¶¶0012, 0040 – 0043 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moster as applied to claims 14 - 16 above, and further in view of U.S. 20210380224 A1 to Clark (“Clark”).

As discussed above, Moster teaches all of the limitations of the claims which claims 17 and 18 depend on, but is not explicit on determining whether the one or more of the data sources are exhibiting an anomaly based on a correlation of the received data.

However, Clark teaches a UMS system which determines whether one or more of the data sources are exhibiting an anomaly based on a correlation of the received data (¶0051 at least).

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have modified Moster’s teaching by determining whether the one or more of the data sources are exhibiting an anomaly based on a correlation of the received data as evidenced by Clark in order to enhance stabilization of the UMS.


Allowable Subject Matter
Claims 6 – 10, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of intelligent location awareness for unmanned systems, the prior art of record fail to teach, in combination with other limitations, wherein determining the reliability of the one or more of the data sources comprises determining whether the one or more of the data sources are exhibiting an anomaly based on correlating data received from two different data sources from the plurality of data sources and assigning the weights to the data sources comprises progressively weighting data sources according to a prioritization, wherein the prioritization is predetermined or dynamically determined. Furthermore, in such a system, during a first mission, generating a three-dimensional (3D) location graph based on location data obtained from the geolocation sensor and further based on data received from at least one other one of the plurality of data sensors; and during a second mission, using the 3D location graph to infer a location of the UMS.

(claim 11, because of its dependency to claim 10 would be allowable if §112 is overcome.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663